DETAILED ACTION
The present application is a 371 national stage entry of PCT/US2019/026172.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-7) in the reply filed on December 29, 2021 is acknowledged.

Response to Amendment
Applicant’s amendments, filed December 29, 2021, have been fully considered.
Claims 8-20 are cancelled.  
Claims 21-33 are newly added.

Claim Objections
Claim 7 is objected to because of the following informalities:  improper punctuation.  Claim 7 fails to conclude with a period.  MPEP § 608.01(m): “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).”  Appropriate correction is required.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6, 21-28, and 30-33 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for specific operational parameters, does not reasonably provide enablement for any and/or all operational parameters.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6, 21-28, and 30-33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “operational parameter” in line 9.  It is unclear what operational parameter(s) is/(are) required to meet the claims invention, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 28 recites the limitation “operational parameter” in line 14.  It is unclear what operational parameter(s) is/(are) required to meet the claims invention, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


1. A method of cementing comprising: 
providing a first solid particulate material; 
measuring at least one physicochemical property of the first solid particulate material; 
correlating the at least one physicochemical property of the first solid particulate material to at least one physicochemical property of a second solid particulate material and at least one physicochemical of a third solid particulate material; 
determining if as a result of the step of correlating, the first solid particulate material meets an operational parameter, wherein the operational parameter comprises at least one of density, compressive strength, or a material specific property selected from crystalline silica content, specific heat, thermal conductivity, heat content, amount of lime, amorphous silica, alumina, iron, and combinations thereof; and 
preparing a cement slurry which meets the operational parameter.  

Claim 25 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation “The method of claim 25” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  A claim cannot depend upon itself.
Claim 25 recites the limitation “the cement composition” in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 25 recites the limitation “The method of claim 25” in line 1.  A claim cannot depend upon itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (WO 2018/156123 A1).
Claim 1. A method of cementing comprising: providing a first solid particulate material; measuring at least one physicochemical property of the first solid particulate material; correlating the at least one physicochemical property of the first solid particulate material to at least one physicochemical property of a second solid particulate material and at least one physicochemical of a third solid particulate material; determining if as a result of the step of correlating, the first solid particulate material meets an operational parameter; and preparing a cement slurry which meets the operational parameter.  
Morgan et al. (WO 2018/156123 A1) discloses a method of generating a wellbore treatment fluid, such as a cement composition comprising at least water, cementitious material(s), and a cement additive, wherein the method comprises: classifying a plurality of solid particulates using correlations; calculating a reactive index and/or a water requirement for at least one of the solid particulates; adjusting compositional elements based on a target property; and selecting two or more solid particulates from the plurality of solid particulates to create a wellbore treatment fluid, such as a cement composition, that meets or exceeds the target property ([0009] – [0012]; [0037] – [0039]; [0051] – [0059]; Claims 1, 5), wherein the cement composition may be pumped downhole (Fig. 5; [0094] – [0096]).  
Morgan does not explicitly disclose correlating the at least one physicochemical property of the first solid particulate material to at least one physicochemical property of a second solid particulate material and at least one physicochemical of a third solid particulate material.  However, Morgan does disclose selecting two or more solid particulates from the plurality of solid particulates to create the wellbore treatment fluid that meets or exceeds the target property ([0009] – [0012]; [0037] – [0039]; [0051] – [0059]; Claims 1, 5); calculating the water requirement, mass fraction, and elastic constant of each solid particulate ([0039]; [0056] – [0059]; Claim 1); and generating correlations between the solid particulates based on the data ([0047] – [0062]; Claims 6, 8-9).  Therefore, Morgan renders obvious the claim limitation.
Claim 2. Morgan discloses The method of claim 1 wherein the first solid particulate material comprises reactive materials, inert materials, or a combination thereof ([0009] – [0010]; [0032]; [0055]).  
The method of claim 2 wherein the reactive materials comprise cementitious materials ([0009] – [0010]; [0032]; [0055]).  
Claim 4. Morgan discloses The method of claim 1 wherein the step of measuring at least one physicochemical property comprises measuring water requirement, a reactivity index, a bulk density, a specific gravity, or combinations thereof ([0034]; [0047] – [0062]; Claims 6, 8-9).  
Claim 5. Morgan discloses The method of claim 1 wherein the step of measuring is performed by at least one of microscopy, spectroscopy, x-ray diffraction, x-ray fluorescence, particle size analysis, water requirement analysis, scanning electron microscopy, energy-dispersive X-ray spectroscopy, surface area, specific gravity analysis, thermogravimetric analysis, morphology analysis, infrared spectroscopy, ultraviolet-visible spectroscopy, mass spectroscopy, secondary ion mass spectrometry, electron energy mass spectrometry, dispersive x-ray spectroscopy, auger electron 2Appl. No. 16/633,359 Response to Restriction Requirement Dated November 8, 2021 spectroscopy, inductively coupled plasma analysis, thermal ionization mass spectroscopy, glow discharge mass spectroscopy x-ray photoelectron spectroscopy, mechanical property testing, Young's Modulus testing, rheological property testing, Poisson's Ratio testing ([0034]; Claim 7).  
Claim 6. Morgan discloses The method of claim 1. Regarding the limitation: wherein the step of correlating comprises calculating a mathematical relationship linear correlation between the at least one physicochemical property of the second solid particulate material and the at least one physicochemical of the third solid particulate material, Morgan discloses linear summation techniques as well as non-linear summation techniques to predict relationships of the various combinations of cementitious materials for specified slurry densities, temperatures, pressures, and curing age ([0055] – [0058]) and generating correlations between the solid particulates based on the data ([0047] – [0062]; Claims 6, 8-9).  
Claim 7. Morgan discloses The method of claim 1 wherein the operational parameter comprises at least one of density, compressive strength, or a material specific property selected from crystalline silica content, specific heat, thermal conductivity, heat content, amount of lime, amorphous silica, alumina, iron, and combinations thereof ([0014]; [0032]; [0051] – [0053]; Claim 5).  
Claim 21. Morgan discloses The method of claim 1 wherein a cement slurry comprising the first solid particulate material meets the operational parameter when the first solid particulate material meets the operational parameter ([0009]; [0051]).  
Claim 22. Morgan discloses The method of claim 1 wherein the cement slurry comprises portland cement, the first solid particulate material, and water ([0010] – [0014]).  
Claim 23. Morgan discloses The method of claim 1 wherein the cement slurry is introduced into a subterranean formation and allowed to set (Fig. 5; [0045]; [0064]; [0094] – [0096]).  
Claim 24. Morgan discloses The method of claim 1 wherein the first solid particulate material comprises a cement component ([0013]; [0055]).
Claim 25. Morgan discloses The method of claim 25 wherein the cement component comprises cementitious materials, weighting agents, retarders, accelerators, activators, gas control additives, lightweight additives, gas-generating additives, mechanical-property-enhancing additives, lost-circulation materials, filtration-control additives, fluid-loss-control additives, defoaming agents, foaming agents, dispersants, thixotropic additives, suspending agents, and combinations thereof ([0031]).  
Claim 26. Morgan discloses The method of claim 6. Regarding the limitation: wherein the mathematical relationship is a linear correlation, Morgan discloses linear summation techniques as well as non-linear summation techniques to predict relationships of the various combinations of cementitious materials for specified slurry densities, temperatures, pressures, and curing age ([0055] – [0058]) and generating correlations between the solid particulates based on the data ([0047] – [0062]; Claims 6, 8-9). 
Claim 27. Morgan discloses The method of claim 21.  Regarding the limitation: wherein the step of correlating comprises calculating a linear correlation between the at least one physicochemical property of the second solid particulate material and the at least one physicochemical property of the third solid particulate material, Morgan discloses linear summation techniques as well as non-linear summation techniques to predict relationships of the various combinations of cementitious materials for specified slurry densities, temperatures, pressures, and curing age ([0055] – [0058]) and generating correlations between the solid particulates based on the data ([0047] – [0062]; Claims 6, 8-9).  
Claims 28-33. Claims 28-33 are substantively similar to the aforementioned claims; therefore, the Examiner applies the rejection(s) and rationale(s) of Claims 1-7 and 21-27, above, to Claims 28-33.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lewis et al. (WO 2018/156115 A1).
Lewis discloses optimizing mechanical properties of a cement slurry, mixability, rheology, and viscosity, based on physicochemical properties of one or more cementitious materials (Abstract; [0009]; [0010]; [0031]), wherein measurements including water requirement and the size of the vortex at the surface of the mixture in the blender may be used to estimate the specified consistency of the cement slurry ([0036]), wherein the requirements may include a linear or nonlinear summation relationship ([0053] – [0055]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674